UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (Amendment No. 1) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended March 31, 2013 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-51997 Kogeto, Inc. (formerly Northeast Automotive Holdings, Inc.) (Exact name of registrant as specified in its charter) NEVADA 65-0637308 (StateorOtherJurisdictionof IncorporationorOrganization) (I.R.S.Employer IdentificationNumber) 51 Wooster St., 2nd floor New York, NY 10013 (Address of Principal Executive Offices) (Zip Code) (646) 490-8169 (Registrant’s Telephone Number including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x The number of shares outstanding of the Registrant’s common stock as ofJanuary 5, 2014 was 17,696,872 shares. EXPLANATORY NOTE The purpose of this Amendment No. 1 on Form 10-Q/A to the registrant’s Quarterly Report on Form 10-Q for the period ended March 31, 2013, as filed on February 3, 2014, is solely to update the signatures and Certifications of Chief Executive Officer and Chief Financial Officer with current officers of the registrant. All other information in the Form 10-Q, including the financial statements, is unchanged from the original filing. This filing amends only the items specified above and does not otherwise update the disclosures in the Form 10-Q as originally filed and does not reflect events occurring after the original filing of the Form 10-Q. NORTHEAST AUTOMOTIVE HOLDINGS, INC. FORM 10-Q March 31, 2013 TABLE OF CONTENTS PART I— FINANCIAL INFORMATION Item 1. Financial Statements 2 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 7 Item 3. Quantitative and Qualitative Disclosures About Market Risk 10 Item 4T. Controls and Procedures 10 PART II— OTHER INFORMATION Item 1. Legal Proceedings 10 Item 1A. Risk Factors 10 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 10 Item 3. Defaults Upon Senior Securities 11 Item 4. Removed and Reserved 11 Item 5. Other Information 11 Item 6. Exhibits 12 SIGNATURES 13 2 PART 1 - FINANCIAL INFORMATION Item 1. Financial Statements The financial statements of Northeast Automotive Holdings, Inc. (the "Company"), included herein were prepared, without audit, pursuant to rules and regulations of the Securities and Exchange Commission. Because certain information and notes normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America were condensed or omitted pursuant to such rules and regulations, these financial statements should be read in conjunction with the financial statements and notes thereto included in the audited financial statements of the Company as included in the Company's Form 10-K for the year ended December 31, 2012. 3 NORTHEAST AUTOMOTIVE HOLDINGS, INC. CONSOLIDATED CONDENSED BALANCE SHEETS (UNAUDITED) March 31, December 31, ASSETS Current Assets: Cash $ $ Total Current Assets Equipment, net Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities: Note payable to bank $ $ Due to stockholders Accrued expenses Payroll taxes withheld and accrued - - Total Current Liabilities Stockholders' deficit Preferred stock, 0.0001 par value, 10,000,000 shares authorized, none and 10,000,000 issued and outstanding as of March 31, 2013 and December 31, 2012, respectively - Common stock, .001 par value, 300,000,000 shares authorized, 10,554,017 and 554,017 shares issued and outstanding March 31, 2013 and December 31, 2012, respectively Capital Stock to be issued (500,000 Shares) Additional Paid in Capital Retained Deficit (3,751,272 ) (173,355 ) Less: Treasury stock (6,667 common shares) (1,176 ) Total Stockholders' Deficit (174,531 ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ See Notes to Unaudited Financial Statements 4 NORTHEAST AUTOMOTIVE HOLDINGS, INC. CONSOLIDATED CONDENSED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Three Months Ended Ended March 31, March 31, Net sales $
